Appeal, by permission of *1151the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an amended order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered March 3, 2006. The amended order adjudged that plaintiff is to receive, for a period of 64 months, an additional monthly sum from defendant’s future monthly pension benefits.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously reversed on the law without costs.
Same memorandum as in Tomei v Tomei (39 AD3d 1149 [2007]). Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Green, JJ.